                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


UNITED STATES OF AMERICA                                CASE NO. 5:09-CR-00207-01

VERSUS                                                  JUDGE ROBERT G. JAMES

SCHMANISKY V. BROADWAY (01)                             MAGISTRATE JUDGE HORNSBY


                                    RULING and ORDER

       Before the Court is pro se Defendant Schmanisky V. Broadway’s Motion for Reduction of

Sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018)

(hereinafter, “First Step Act”). [Doc. No. 227]. Pursuant to his motion, Defendant moves for a

sentence reduction in light of amendments made by the First Step Act to the criteria necessary for

imposition of an enhanced sentence under 21 U.S.C. § 841(b)(1)(A). More specifically, Defendant

argues he would not be subject to an enhanced sentence under the current version of §

841(b)(1)(A), and the amendments to the enhanced penalty provision should apply retroactively

to his sentence. For the reasons that follow, the motion is DENIED.

       On October 22, 2009, Defendant pleaded guilty to Conspiracy to Possess with Intent to

Distribute Five Kilograms or More of Cocaine and Possession of Firearms in Relation to Drug

Trafficking. [Doc. Nos. 55, 56]. At the time of Defendant’s sentencing, a person convicted of a

drug trafficking offense involving five kilograms or more of cocaine was subject to a sentence of

ten years to life. 21 U.S.C. § 841(b)(1)(A) (West 2009). However, if a defendant committed such

a violation “after a prior conviction for a felony drug offense ha[d] become final,” his statutory

mandatory minimum sentence increased to twenty years, up to a maximum of life. Id. In light of

Broadway’s prior felony drug conviction [see Doc. No. 47], on January 28, 2010, he was sentenced
to the mandatory minimum term of 240 months for Count 1, and 60 months for Count 3, to run

consecutively to his sentence on Count 1. [Doc. No. 78].

        Section 401 of the First Step Act modified the factual predicates necessary to trigger an

enhanced sentence under § 841(b)(1)(A), and additionally modified the length of the enhanced

penalty that applies when such factual predicates are triggered. As pertinent to this matter, pursuant

to the First Step Act, the predicate offense must be a “serious drug felony,” and the mandatory

minimum sentence has been reduced from twenty to fifteen years. First Step Act, § 401(a)(2).

Section 401(c) of the First Step Act provides the foregoing modifications are applicable “to any

offense that was committed before the date of enactment of this Act, if a sentence for the offense

has not been imposed as of such date of enactment.” Id. at § 401(c) (emphasis added). As

Defendant’s sentence was imposed prior to the enactment of the First Step Act, he is ineligible for

relief. See e.g. United States v. Carter, 19-10918, 2019 WL 5295132, at *4 (11th Cir. Oct. 18,

2019); United States v. Jackson, 940 F.3d 347, 353 (7th Cir.2019); United States v. Wiseman, 932

F.3d 411, 417 (6th Cir.2019). 1

        For the reasons set forth above, the Motion for Reduction of Sentence [Doc. No. 227] is

DENIED.




1
  Unlike section 404 of the First Step Act (which makes retroactive certain statutory changes pertaining to
threshold crack cocaine weights triggering mandatory minimum sentences that were enacted under the Fair
Sentencing Act of 2010), section 401 of the First Step Act was not made retroactive.


                                               Page 2 of 2
